Dibell, J.
Tbe trial court granted defendant’s motion to dissolve a writ of attacbment issued upon tbe ground of a fraudulent disposition of property. Tbe plaintiff appeals.
Tbe defendant meets tbe affidavit for attacbment by a direct denial. Tbe plaintiff’s showing in opposition does not overcome it as a matter of law; indeed, it would be difficult to sustain an order of tbe trial court refusing to dissolve. It is unnecessary to discuss tbe affidavits. Most of tbe record is matter extraneous to tbe issue arising on tbe motion.
Order affirmed.